DETAILED ACTION

This Office Action is in response to the Amendment field 1/19/2021.  Claims 1-40 have been previously canceled.  Claims 41-60 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to have been considered but are moot because the arguments do not apply to the new grounds of rejection made in view of newly cited Bryant et al. (U.S. Publication US 2014/0369356 A1).
The independent claims have been amended to include a limitation stating the claimed determining that the network device is an ingress of the first tunnel, the network devices is an ingress of the second tunnel, etc., is “based on the received information associated with the network topology of the network”.  While previously cited Gunalan et al. does disclose an ingress device, i.e. network device 101, determining that labels corresponding to multiple tunnels, i.e. first and second tunnels, share a common plurality of possible network hops from the network device 101 (See page 3 paragraphs 38-40, page 7 paragraphs 76-78, and Figures 1 and 7 of Gunalan et al.), Gunalan et al. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 43-44, 47-48, 50-51, 54-55, 57-58, and 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunalan et al. (U.S. Publication US 2018/0337852 A1) in view of Bryant et al. (U.S. Publication US 2014/0369356 A1).
With respect to claims 41, 48, and 55, Gunalan et al. discloses a network device comprising a processor and a non-transitory machine-readable medium storing instructions that when executed by the processor cause the processor to perform a method (See the abstract, page 3 paragraphs 30-31, page 8 paragraphs 92-93, and Figures 1 and 10 of Gunalan et al. for reference to a networking device comprising one or more processing units, CPUs, and a memory storing programs executed by the CPUs to perform a method for managing routing tables and data packet forwarding).  Gunalan et al. also discloses receiving, by the network device, information associated with a network topology of a network comprising a plurality of network devices, the network topology comprising a first tunnel and a second tunnel, the first tunnel comprising a first plurality of multipath routes, the second tunnel comprising a second plurality of multipath routes (See page 3 paragraphs 37-39 and page 4 paragraphs 46-49 of Gunalan et al. for reference to destination nodes advertising outgoing labels to the networking device according to IGP and/or BGP-LU, such that the networking device receives topology information from the destination nodes, which are also network devices, with the labels being labels of label-switched paths, LSPs, in accordance with MPLS, such that the LSPs are tunnels, and wherein a first label and a second label are associated with a plurality of ECMP routes).  Gunalan et al. further discloses determining that the network device is an ingress of the first tunnel, the network device is an ingress of the (See page 3 paragraphs 38-40, page 7 paragraphs 76-78, and Figure 7 of Gunalan et al. for reference to the network device after determining it is a source for LSPs corresponding to both the first and second labels, comparing next hop nodes and output ports for both the first and second labels, and determining that the network hop nodes and output ports shared, i.e. are the same).  Gunalan et al. also discloses based on the determination, programming a set of hardware resources of the network device to: store a set of next hop operations for each possible next hop in the plurality of possible next hops, forward a first incoming packet through the first tunnel to a first next hop in the plurality of possible next hops based on the stored sets of next hop operations, and forward a second incoming packet through the second tunnel to a second next hop in the plurality of possible next hops based on the same stored sets of next hop operations (See page 3 paragraphs 39-40, page 4 paragraphs 49-51, page 6 paragraphs 71-72, page 7 paragraphs 77-78, and Figures 5-7 of Gunalan et al. for reference to, based on determining that the first and second labels share next hop nodes and output ports, merging into a next hop table allocated in memory of the device the first and second labels, such that the networking device is programmed to receive a first data packet associated with the first label, receive a second data packet associated with the second label, identify the merged same set of stored network hop operations for both the first and second label, and forward the packets associated with the first and second labels based on the merged next hop output port identifiers).  While Gunalan et al. does disclose an (See page 3 paragraphs 38-40, page 7 paragraphs 76-78, and Figures 1 and 7 of Gunalan et al.), Gunalan et al. does not specifically disclose that the determination of the network device as an ingress is made based on the received information associated with the network topology.  However, Bryant et al., in the field of communications, teaches a network node, i.e. 402, receiving and updating network topology information used to create routing and forwarding tables (See pages 1-2 paragraphs 21-22, page 7 paragraphs 65-66, and Figures 4A-C of Bryant et al.) wherein the network node 402 uses the routing and forwarding tables to determine it is a source, i.e. ingress, of flows corresponding to tunnel labels in an MPLS network (See page 8 paragraph 75, page 9 paragraphs 82-86, and Figures 5B-C of Bryant et al.).  Using received topology information to determine that a network device is an ingress of tunnels has the advantage of allowing ingress devices to control routing optimization at the routing source based on determining that they are the routing source for specific tunnels.  Thus, based on these teachings of Bryant et al., it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Bryant et al. that a network device, such as the network device 101 of Gunalan et al., could use received topology information and corresponding routing and forwarding tables to make a determination that it is an ingress of multiple MPLS tunnels with the motivation being to allow the network device to control routing optimization at the routing source based on determining that they are the routing source for specific tunnels.
	With respect to claims 43, 50, and 57, Gunalan et al. discloses wherein the first tunnel is a first multipath label switching (MPLS) tunnel and the second tunnel is a second MPLS tunnel (See page 3 paragraphs 38-39 and page 4 paragraph 47 of Gunalan et al. for reference to the first and second labels corresponding to MPLS LSPs, which are MPLS tunnels).
With respect to claims 44, 51, and 58, Gunalan et al. discloses wherein a first MPLS label is associated with the first MPLS tunnel and a second MPLS label is associated with the second MPLS tunnel, the method further comprising programming the set of hardware resources of the network device to: encapsulate the first packet with the first MPLS label, and encapsulate the second packet with the second MPLS label (See page 3 paragraphs 39-40, page 4 paragraph 47, page 4 paragraphs 49-51, and page 6 paragraphs 71-72 of Gunalan et al. for reference to the first and second labels corresponding to first and second MPLS LSPs with the networking device forwarding first and second packets encapsulated with the first and second labels respectively).
	With respect to claims 47, 54, and 60, Gunalan et al. discloses generating a logical architecture comprising a set of data structures for implementing the first and second tunnels in the network topology in the network device, wherein the set of data structures correspond to the set of hardware resources of the network device (See page 5 paragraphs 58-65 and Figure 5 of Gunalan et al. for reference to generating next hop tables corresponding to the label mappings for the first and second labels, wherein the tables identify physical output port hardware resources of the network device corresponding to the labels).

Claims 42, 49, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Gunalan et al. in view of Bryant et al.
With respect to claims 42, 49, and 56, Gunalan et al. discloses wherein the network topology further comprises an Internet Protocol route comprising a third plurality of multipath routes (See page 2 paragraphs 24 of Gunalan et al. for reference to in various embodiments the egress of the forwarding information base of the networking devices can be IP packets and/or labeled packets, such that the topology may further comprise and IP route corresponding to ECMP paths of IP packets).  Although, as shown above Gunalan et al. does disclose routes based on IP addresses in addition to labels, Gunalan et al. does not specifically disclose the method further comprising: determining that the third plurality of multipath routes share the plurality of possible next hops from the network device; and programming the set of hardware resources of the network device to forward a third incoming packet through the IP route to a third next hop in the plurality of possible next hops based on the same stored sets of next hop operations.  However, as shown above in the rejections of claims 41, 48, and 55, Gunalan et al. does disclose each of these steps being performed for labels that share the same set of next hop outputs (See page 3 paragraphs 39-40, page 4 paragraphs 49-51, page 6 paragraphs 71-72, page 7 paragraphs 77-78, and Figures 5-7 of Gunalan et al. for reference to, based on determining that the first and second labels share next hop nodes and output ports, merging into a next hop table allocated in memory of the device the first and second labels, such that the networking device is programmed to receive a first data packet associated with the first label, receive a second data packet associated with the second label, identify the merged same set of stored network hop operations for both the first and second label, and forward the packets associated with the first and second labels based on the merged next hop output port identifiers).  Thus, it would have been obvious that entries for the same set of next hop outputs corresponding to IP paths could also be merged in routing tables in the same manner.  Gunalan et al. discloses that merging reduces utilization of the resource-limited next hop table (See page 3 paragraph 32).  Thus, also merging IP route next hop outputs in the table would gain the same advantage.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Gunalan et al., that the merging of routing table entries for the same set of next hop outputs could also be performed for IP paths in the same manner as performed for LSPs in order to gain the same advantage of reducing utilization of the resource-limited next hop table.

Claims 45, 52, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Gunalan et al. in view of Bryant et al., and in further view of Venkataramanan et al. (U.S. Publication US 2016/0337251 A1).
With respect to claims 45, 52, and 59, although Gunalan et al. does disclose storing routing tables including next hops for each label (See page 5 paragraphs 58-65 and Figure 5 of Gunalan et al.), Gunalan et al. does not specifically disclose wherein the set of next hop operations stored for each possible next hop in the plurality of possible next hops comprises a packet rewrite operation configured to rewrite a destination address of a particular packet to be an address of a network device at the corresponding the possible next hop.  However, Venkataramanan et al., in the field of communications, discloses, when tunneling using MPLS, a packet can be processed using a forwarding rewrite that removes an existing MAC, adds the MAC for the next hop, and includes encapsulation using an MPLS label (See page 6 paragraph 49 of Venkataramanan et al.).  Performing such a rewrite operation has the advantage of ensuring the outgoing packet is sent along the correct MPLS path to the correct next hop of the path.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Venkataramanan et al., to combine performing a rewrite operation, as suggested by Venkataramanan et al., with the system and method of Gunalan et al., with the motivation being to ensure the outgoing packet is sent along the correct MPLS path to the correct next hop of the path.

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Gunalan et al. in view of Bryant et al., and in further view of Lin et al. (U.S. Publication US 2017/0288970 A1).
With respect to claims 46 and 53, although Gunalan et al. does not specifically disclose wherein the network is a first network, wherein the network device is included in the first network and a second network and is configured to operate at the edge of the second network.  However, Lin et al., in the field of communications, discloses a system comprising a provider edge, i.e. PE 6A, forming the edge of an MPLS infrastructure, wherein the provider edge is a network device included in both a first network, i.e. VXLAN 14A, and a second network, i.e. Wide Area Network 3, with the provider edge operating at the edge of both networks (See pages 2-3 paragraphs 17-25 and Figure 1 of Gunalan et al.).  The exact architecture of the network in which an MPLS switch operates is a design choice based on the needs of the network.  As is known in the art, as illustrated by the teachings of Lin et al., network devices are often implemented as provider edge devices between two networks.  Such an implementation provides the advantage of allowing data to be routed efficiently between edge networks over a core network according to different routing protocols.  Thus, it would have been an obvious design choice based on the needs of the network for one of ordinary skill in the art at the time of effective filing, when presented with the work of Lin et al., to implement the networking devices of Gunalan et al., as a provider edge device between two networks, as suggested by Lin et al., with the motivation being to allow data to be routed efficiently between edge networks over a core network according to different routing protocols.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461